GAINES, NOVICK, PONZINI, COSSU & VENDITTI, LLP
ATTORNEYS AT LAW
1133 WESTCHESTER AVENUE, SUITE N-202
WHITE PLAINS, NEW YORK 10604
Tel. (914) 288-9595
Fax (914) 288-0850

John M. Murtagh, Esq.
E-mail: jmurtagh@gainesllp.com
Direct Dial: (914) 831-6239 Service Not Accepted by Fax or Email

September 30, 2020

VIA ECF

Hon. Cheryl L. Pollak

United States Magistrate Judge
Eastern District of New York
United States Courthouse

225 Cadman Plaza East
Chambers Room 1230
Brooklyn, NY 11201

Re: Yookel, Inc. v. United States Steel Corporation et al.
United States District Court for the Eastern District of New York
Case No.: 1:20-CV-04513-KAM-CLP
Our File Number 1162.001

Dear Judge Pollak,

This firm represents the Nominal Defendants, CSX Transportation, Inc., Norfolk Southern
Railway Company, and Consolidated Rail Corporation (collectively the “Nominal Defendants”)
in this matter. Pursuant to Rules 6 and 7 of the Federal Rules of Civil Procedure and the Individual
Practices of Your Honor, we write on behalf of the Nominal Defendants as well as Defendant
United States Steel Corporation! (“U.S. Steel”; collectively with the Nominal Defendants, the
“Defendants”), to respectfully request an extension of time to October 15, 2020 for the Defendants
to respond to Plaintiff Yookel, Inc.’s (“Yookel”) Complaint (ECF No. 1-2).

The Defendants removed Yookel’s Complaint from the Supreme Court of the State of New
York, County of Kings, on September 23, 2020, such that a response to Yookel’s Complaint is
potentially due on September 30, 2020. See ECF No 1. However, prior to the Defendants removing
this action, Yookel stipulated to an extension of the deadline for the Defendants to respond to the
Complaint until October 15, 2020.2 Based upon this stipulation, the Defendants’ deadline to
respond to the Complaint is October 15, 2020. In an abundance of caution, the Defendants file the
present Letter Motion in this Court respectfully requesting an order extending the time for their
respective responses until October 15, 2020 in this matter consistent with the parties’ stipulation.

 

1S. Steel reviewed and joins in this request.
* Attached to this letter are copies of the stipulations filed in the Supreme Court of the State of New York, County of
Kings.
Hon. Chery] L. Pollak
September 30, 2020
Page 2 of 2

Additionally, the parties are currently in discussions regarding the potential dismissal of
the Nominal Defendants from this action and Yookel’s filing of an Amended Complaint regarding
the same such that granting this request will allow the Court and the parties to preserve resources.
This request for an extension of time is made in good faith and is not designed for the purpose of
delay. The requested extension will not prejudice any party or the Court. Accordingly, to preserve
the resources of the Court and the parties, the Defendants request an extension of time until
October 15, 2020, to respond to Yookel’s Complaint.

This is the Defendants’ first request for an extension of time. Counsel for the Defendants
conferred with counsel for Yookel as to whether Yookel has any objection to this motion. Yookel’s
counsel indicated she is unopposed to this motion, but has not yet conferred with her client on the
issue.

Thank you for Your Honor’s Time and consideration of this matter.

Respectfully,

GAINES, NOVICK, PONZINI, COSSU
& YENDITH, LI

   

 

 

Tel: (614) 288- 9595

Email: jmurtagh@gainesllp.com
dceossu@gainesllp.com

Counsel for Nominal Defendants CSX

Transportation, Inc., Norfolk Southern

Railway Company and Consolidated

Rail Corporation

Ce: Neil C. Scott Counsel for Defendant U.S. Steel Corporation (Via ECF)
Shivani Poddar Counsel for Yookel, Inc. (via email)

Page 2 of 2
